DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are pending and currently under consideration for patentability.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2019 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The abstract of the disclosure is objected to because it has more than 150 words. 
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 3-6 are objected to because they include reference characters which are not enclosed within parentheses.  
Claims 1, 3, 4, and 5: “absorbent pad 12” should be changed to --absorbent pad (12)-.
Claims 1, 3, 4, and 5: “non-woven fabric 12a” should be changed to --non-woven fabric (12a)--.
Claims 1 and 5: “wood pulp web 12b” should be changed to --wood pulp web (12b)--.
Claim 5: “main body 10” should be changed to --main body (10)--.
Claim 5: “a top cover layer 13” should be changed to --a top cover layer (13)--.
Claims 5 and 6: “wing parts 20” should be changed to --wing parts (20)--.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 5 is objected to because of the following informalities:
In claim 5, “wood pump” should read --wood pulp--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the absorbent article is one selected from a sanitary napkin and a diaper” which is indefinite. The limitation is an improper Markush group. The limitation is unclear what other alternatives are intended to be encompassed by the claim. See 
Claim 5 is rejected as being dependent from claim 2 and therefor including all the limitation thereof.
Claim 5 recites the limitation “the absorbent article according to claim 2, the sanitary napkin comprises a straight type main body 10 and wing parts 20 formed on both sides of the straight type main body 10” which is indefinite. The scope of the term “straight type main body 10” is unclear. The phrase “straight type” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Also, claim 5 recites the limitation “an absorbent pad 12” which is indefinite. Is the “absorbent pad 12” in claim 5 same or different from the “absorbent pad 12” introduced/required in claim 1? Claim 5 has been examined below as if the absorbent pads 12 are the same and as if claim 5 requires only one absorbent pad 12 in light of the specification.  
Claim 6 is rejected as being dependent from claim 5 and therefor including all the limitation thereof.
Claim 6 recites the limitations “(i) a bottom cover layer … and (ii) a top cover layer laminated on the bottom cover layer” which are indefinite. Is the claimed “bottom cover layer” same or different from the “bottom cover layer” introduced in claim 5. Is the claimed “top cover layer” same or different from the “top cover layer” introduced in claim 5. The limitation has been examined below as if it read --(i) a wing bottom cover layer … and (ii) a wing top cover layer laminated on the wing bottom cover layer--.
Claim Interpretation
Even though claim 4 is product-by-process, which is limited by and defined by the process, determination of patentability is based on the product itself (i.e. differences in product characteristics), and not on its method of production (See MPEP § 2113).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C 103 as being unpatentable over Richards (US 20170021051) in view of Kurihara (US 20190053958).
Regarding claim 1, Richards teaches an absorbent article (absorbent article 600: Fig. 7) comprising an absorbent pad, which includes: a wood pulp web (absorbent core wrap 620 formed of natural fibrous material such as wood pulp: ¶0167) and a cotton-based nonwoven 
	Richards does not teach wherein the nonwoven fabric includes a valley part continuously formed on a surface thereof in a length direction and arranged at a predetermined interval in a width direction thereof.
	In the same field of endeavor, absorbent articles, Kurihara teaches a nonwoven fabric (a surface sheet 3 includes nonwoven fabric made of cotton fiber: ¶0047; therefore, the surface sheet is a cotton-based nonwoven fabric) that includes a valley part (recesses 21: ¶0054) continuously formed on a surface thereof in a length direction and arranged at an interval in a width direction thereof (¶0011, 0049 and Figs. 4-5) for the benefits of promoting vertical diffusion to reduce water retention on the surface sheet and assisting excreted liquid to easily pass through the surface sheet (¶0018-0019).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the absorbent article of Richards by incorporating a plurality of recesses on the acquisition distribution layer in a length direction and by arranging the recesses at an interval in a width direction, similar to that disclosed Kurihara, in order to promote vertical diffusion to reduce water retention on the acquisition distribution layer and to assist excreted liquid to easily pass through the acquisition distribution layer, as suggested in ¶0018-0019 of Kurihara.
Regarding claim 2, Richards in combination with Kurihara discloses all the limitations as discussed above for claim 1. 
Richards further teaches wherein the absorbent article is selected from the group consisting of a sanitary napkin (feminine hygiene product: ¶0001) and a diaper (diaper: ¶0001).
claim 3, Richards in combination with Kurihara discloses all the limitations as discussed above for claim 1. 
Richards further teaches wherein the nonwoven fabric included in the absorbent pad is made of organic cotton (the acquisition distribution layer 610 is in the form of a natural cotton fabric material which is considered to be “100% organic”: ¶0060 and 0161).
Claim 4 is rejected under 35 U.S.C 103 as being unpatentable over Richards (US 20170021051) in view of Kurihara (US 20190053958), as applied to claim 1 above, alone or further in view of Sato (US 20120226250).
Regarding claim 4, Richards in combination with Kurihara discloses all the limitations as discussed above for claim 1, but does not teach that the nonwoven fabric is a pressed nonwoven fabric fabricated by a compression process using a calendaring roller. However, the missing recitation merely sets forth its method of production (See MPEP § 2113); thus, Richards in combination with Kurihara discloses all the required characteristics/structure of the claimed absorbent article.
Alternatively, if applicant believes that the compression process imparts patentable weight to the characteristics/structure of the claimed absorbent article, then, in the same field of endeavor, absorbent articles, Sato teaches a method to manufacture a top sheet 10 (top sheet is formed of a nonwoven sheet material composed of an upper nonwoven fabric 11 and a lower nonwoven fabric 12: ¶0062 and Figs. 2-3) by passing the top sheet through rollers 15-17 to create a pressed nonwoven fabric using a compression process (the process applies heat and pressure: ¶0063 and Fig. 4) for the benefits of fabricating a top sheet having high density portions and low density portions, retaining good liquid permeability and enhancing the absorbent article’s interaction with patient’s skin (¶0009-0011, 0062-0063 and Figs. 2-4). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the acquisition distribution layer of .
Claim 5 and 6 are rejected under 35 U.S.C 103 as being unpatentable over Richards (US 20170021051) in view of Kurihara (US 20190053958), as applied to claim 2 above, and further in view in Nickel (US 20210007902). 
Regarding claim 5, Richards in combination with Kurihara discloses all the limitations as discussed above for claim 2.
Richards in combination with Kurihara also teaches that the absorbent pad of the absorbent article consisting of a wood pulp web and a cotton-based nonwoven fabric laminated on the wood pulp web and the nonwoven fabric includes a valley part continuously formed on a surface thereof in a length direction and arranged at an interval in a width direction thereof (as applied to claim 1 above).
Richards further teaches wherein the absorbent article is in the form of sanitary napkin (absorbent articles are in the form of feminine hygiene products, not illustrated, but disclosed/known as having “similar construction” as the disclosed/illustrated disposable diaper: ¶0001-0002, 0010 and claim 2 of Richards as well as Pg. 2 and Lines 5-18 of instant application; therefore, the feminine hygiene product/diaper of Richards reads on the claimed sanitary napkin) comprising a straight type main body (see annotated Fig. 8 below) and wing parts formed on both sides of the straight type main body (a pair of lateral flaps 120 formed on both sides of the straight type main body: ¶0118 and Fig. 8; also, these are conventional/expected features of sanitary napkins: ¶0004 and 0010 of Richards as well as Pg. 2 and Lines 5-18 of instant application),


    PNG
    media_image1.png
    849
    704
    media_image1.png
    Greyscale

Richards in combination with Kurihara does not teach wherein the bottom cover layer of the straight type main body is made of a water-proof film. 
In the same field of endeavor, absorbent articles, Nickel teaches a straight type main body of an absorbent article in the form of sanitary napkin (see annotated Fig. 1 below) comprising a bottom cover layer made of a water-proof film (a liquid impermeable bottom cover layer 36 made 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the absorbent article of Richards in view Kurihara by making the back sheet of the straight type main body with a microporous polymeric film material, similar to that disclosed by Nickel, in order to permit the passage of air or vapor out of the absorbent article while still blocking the passage of liquid, as suggested in ¶0108 of Nickel.

    PNG
    media_image2.png
    940
    685
    media_image2.png
    Greyscale

Regarding claim 6, Richards in combination with Kurihara and Nickel discloses all the limitations as discussed above for claim 5.

In the same field of endeavor, absorbent articles, Nickel teaches that wings can be constructed of materials similar to the top sheet layer made of cotton and formed in a nonwoven fabric form and the liquid impermeable bottom cover layer of the absorbent article and the wing top sheet layer can be bonded to the wing bottom cover layer (¶0060, 0108, and 0177) for the benefit of preventing soiling of the wearer’s undergarment by forming a barrier along the edges of the undergarment (¶0177).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the absorbent article of Richards in view Kurihara by constructing the pair of lateral flaps to materials similar to the top sheet layer made of cotton and formed in a nonwoven fabric form and the liquid impermeable bottom cover layer of the absorbent article and by bonding the top sheet layer to the liquid impermeable bottom cover layer of the flaps, similar to that disclosed by Nickel, in order to prevent soiling of the wearer’s undergarment by forming a barrier along the edges of the undergarment, as suggested in ¶0060, 0108 and 0177 of Nickel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi (US 20130281955) teaches an absorbent body includes an absorbent core covered by a cover sheet, a top sheet, and a back sheet. The absorbent core is made of pulp fibers and the cover sheet is made of nonwoven fabrics (¶ 0096, 0073 and Fig. 2).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHU Q. TRAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ANDREW J MENSH/Primary Examiner, Art Unit 3781